Citation Nr: 1001285	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-12 267	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 5, 1991, for 
the award of a 50 percent disability rating for an acquired 
psychiatric disorder, variously characterized as an anxiety 
neurosis or post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1970.  He served in Vietnam from March 1969 to 
October 1970.  He was awarded the Air Combat Medal with an 
Oak leaf Cluster, among other decorations for service to his 
country.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of March 2007.  The 
Veteran presented sworn testimony in support of his appeal 
during an October 2009 hearing before the undersigned 
Veterans Law Judge.  

In an April 2003 report reflecting a phone call between the 
Veteran and his representative, the representative conveyed 
the Veteran's desire to withdraw his concurrent appeal for 
entitlement to an earlier effective date for an increased 
disability rating for his lumbar spine disability.  Following 
a withdrawal of an appeal, the Board has no authority to 
review this claim and it will be addressed no further herein.  
38 C.F.R. § 20.204. 


FINDINGS OF FACT

1.  A March 1999 rating decision acknowledged PTSD as a 
continuation of the Veteran's original anxiety neurosis and 
assigned a 50 percent disability rating, effective in April 
1991.  

2.  The Veteran did not challenge the April 5, 1991 effective 
date until October 2006.


CONCLUSION OF LAW

1.  The portion of the March 1999 decision which assigned an 
April 1991 effective date for the 50 percent disability 
rating for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The criteria for an effective date prior to April 5, 
1991, for the award of a 50 percent rating for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for an "anxiety neurosis manifested by 
gastrointestinal complaints" was granted effective as of the 
Veteran's discharge from service.  The disability was later 
characterized as PTSD, initially when the Veteran's medical 
care providers refined his diagnosis, and then by the VA RO 
in a March 1999 rating decision, which acknowledged PTSD as a 
continuation of the original anxiety neurosis and assigned a 
50 percent disability rating, effective in April 1991.  Thus, 
service connection for an acquired psychiatric disability has 
been in effect since October 1970.  Service connection for 
any disability which has been in force for ten or more years 
shall not be severed, except upon a showing that the original 
grant of service connection was based on fraud or it is 
clearly shown from military records that the person concerned 
did not have the requisite service or character of discharge.  
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Review of the claims file shows that the Veteran was provided 
with this information with regard to his claims in a letter 
of January 2007, prior to the initial adjudication of the 
claim for an earlier effective date.  

The Veteran's VA medical treatment records and VA medical 
examinations have been obtained in support of the Veteran's 
claims.  He and his representative have presented relevant 
written argument in support of his claim and he has testified 
in support of his claim during an October 2009 hearing on 
appeal.  All relevant records and contentions have been 
carefully reviewed.  

In any event, governing law and regulation provide that the 
VA has no duty to provide notice or assistance in developing 
claims when, as a matter of law, entitlement to the benefit 
claimed cannot be established.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b)(3).  

Analysis

The Veteran has challenged the effective date of the 
50 percent rating only.  He does not contend a higher 
disability rating is in order at this point, rather he 
asserts that the 50 percent disability rating should be 
awarded retroactively to the original grant of service 
connection in 1970.  

Review of the record shows that the current 50 percent 
disability rating and the effective date of April 5, 1991, 
were assigned in a March 1999 rating decision, which 
acknowledged that the Veteran's PTSD was essentially the same 
disability, with a new label, as the nervous disorder, for 
which service connection had been granted following the 
Veteran's discharge from service.  This rating decision 
provided separate evaluations for PTSD and for 
gastroesophageal reflux disease, which had previously been 
rated together, as a single disability described as an 
anxiety neurosis with psychophysiological gastrointestinal 
reaction.  The decision also assigned the effective date of 
April 1991 for the 50 percent rating, reflecting the date 
that the Veteran had requested an increased rating for his 
psychological disorder.  

The Veteran did not express disagreement with the effective 
date assigned at that time.  The decision thus became final 
one year after he was notified of it.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  Careful review of the 
Veteran's contacts with VA during the year following his 
notification of this decision fails to reveal anything which 
could be construed as a challenge to the effective date 
assigned.  He did not raise the question of the effective 
date until October 2006, when he filed the claim which led to 
the instant appeal.  

In this situation, the case of Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), controls our disposition.  Rudd held that if 
a claimant wishes to obtain an effective date earlier than 
that assigned in a RO decision, the claimant must file a 
timely appeal as to that decision.  Otherwise, the decision 
becomes final and the only basis for challenging the 
effective date is a motion to revise the decision based on 
clear and unmistakable error (CUE).  The Rudd Court explained 
that there can be no freestanding claim for an earlier 
effective date and that it was error for the RO and the Board 
in that case to entertain such a claim.  Rather, the proper 
course of action would have been to dismiss the appeal. 

The facts of this case are clear.  The Veteran did not appeal 
the effective date of the 50 percent rating for PTSD at the 
time it was assigned.  Rather, he waited for an additional 
five years before he raised the question as to the effective 
date.  Thus, his October 2006 claim can only be viewed as a 
freestanding claim for an earlier effective date, and thus an 
impermissible end run around the requirement to challenge 
such a final decision by asserting CUE.  As such, the appeal 
must be dismissed.  We note incidentally that it does not 
appear the Veteran has yet filed anything which could 
reasonably be construed as such a motion.


ORDER

The appeal for an effective date prior to April 5, 1991, for 
the award of a 50 percent disability rating for an acquired 
psychiatric disorder is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


